Citation Nr: 1534723	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for a deviated nasal septum from August 1, 2006 to April 22, 2012 and in excess of 10 percent from April 23, 2012 to the present.  

2.  Entitlement to an initial compensable disability evaluation for post-vasectomy residuals, including scarring.  

3.  Entitlement to an initial compensable disability evaluation for an avulsion fracture of the middle finger of the left hand.  

4.  Entitlement to a compensable disability evaluation for left inguinal hernia repair residuals.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a rib disability, to include fracture residuals.  

7.  Entitlement to service connection for a right calf muscle disability.  

8.  Entitlement to service connection for a disability manifested by scalp cysts.  

9.  Entitlement to service connection for motion sickness.  

10.  Entitlement to service connection for hepatitis, to include disability residual from positive hepatitis antibodies.  

11.  Entitlement to service connection for a disability manifested by high cholesterol.  

12.  Entitlement to service connection for an orthopedic disability of the bilateral wrists (separate from service-connected carpal tunnel syndrome).  

13.  Entitlement to an initial compensable disability evaluation for residuals of right knee surgery from August 1, 2006 to April 22, 2012 and in excess of 10 percent from April 23, 2012 to the present.  

14.  Entitlement to service connection for a right shoulder disability, to include neurological impairment and joint separation.  

15.  Entitlement to service connection for a neurological disability of the left shoulder.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Coast Guard from July 1976 to April 1990, and from August 1995 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to a higher initial rating for right knee residuals, and for entitlement to service connection for right shoulder orthopedic and neurological, and left shoulder neurological disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a writing of December 2012, confirmed by additional writings of December 2012 and July 2015, the Veteran's representative indicated the desire to withdraw claims for higher ratings for residuals of a deviated nasal septum, post-vasectomy residuals, avulsion fracture of the left hand residuals, and left inguinal hernia repair residuals, as well as claims for entitlement to service connection for right ankle, rib, right calf, hair/scalp cyst, motion sickness, hepatitis, high cholesterol, and bilateral orthopedic wrist disabilities; the Board does not have jurisdiction over these claims.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to an initial compensable disability evaluation for a deviated nasal septum from August 1, 2006 to April 22, 2012 and in excess of 10 percent from April 23, 2012 to the present, is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The issue of entitlement to an in initial compensable disability evaluation for post-vasectomy residuals, including scarring, is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The issue of entitlement to an initial compensable disability evaluation for an avulsion fracture of the middle finger of the left hand is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The issue of entitlement to a compensable disability evaluation for left inguinal hernia repair residuals is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The issue of entitlement to service connection for a right ankle disability is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The issue of entitlement to service connection for a rib disability, to include fracture residuals, is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

7.  The issue of entitlement to service connection for a right calf muscle disability is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

8.  The issue of entitlement to service connection for a disability manifested by scalp cysts is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

9.  The issue of entitlement to service connection for motion sickness is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

10.  The issue of entitlement to service connection for hepatitis, to include disability residual from positive hepatitis antibodies, is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

11.  The issue of entitlement to service connection for a disability manifested by high cholesterol is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

12.  The issue of entitlement to service connection for orthopedic disabilities of the bilateral wrists is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, following the issuance of the RO's initial denial in June 2007, perfected his appeals for the issues of entitlement to higher ratings for vasectomy residuals, nasal septum surgical residuals, avulsion hand fracture residuals, inguinal hernia repair residuals, and for the issues of entitlement to service connection for right ankle strain, a rib disability, a right calf muscle disability, scalp cysts, motion sickness, hepatitis, a disability manifested by high cholesterol, and for bilateral orthopedic wrist disabilities.  

In a December 2012 statement, the Veteran's representative indicated that disagreement continued with respect to the issues of entitlement to a higher rating for a right knee disability and for entitlement to service connection for bilateral shoulder disabilities.  Specifically, it was noted that "the Veteran continues his disagreement with the denial of service connection for the three conditions and increase of one list[ed] in the SSOC" (emphasis added).  That statement was specific to the issues listed on the November 2012 supplemental statement of the case (SSOC).  

The Veteran's representative filed two separate informal hearing presentations subsequent to the filing of this document.  The earliest of these, dated in December 2012, lists a desire solely for "The continuation of [the Veteran's] appeal on the denial for increased evaluation and service connection of his original claim of the conditions listed below" (emphasis added).  Below that statement, the representative indicated the desire to solely pursue appeals with respect to the issues of entitlement to service connection for orthopedic disability of the right shoulder and neurological disability of the bilateral shoulders as well as for a higher disability evaluation for the service-connected right knee.  An additional informal hearing presentation, dated in July 2015, which affirmed that there had been a "careful[] review" of the case "together with the evidence in the claims folder," confirmed that Board review was only sought with respect to entitlement to service connection for bilateral shoulder disabilities (right shoulder orthopedic and neurological and left shoulder neurological)  and for entitlement to a higher rating for the residuals of the right knee surgery.  

Thus, with respect to the other issues, the Veteran's representative has specifically, in a form reduced to writing, noted that there is not a desire for appellate review.  That is to say, these issues have been properly withdrawn from appellate consideration, and the Board does not have jurisdiction to review them.  Accordingly, they are dismissed.  






(CONTINUED ON THE NEXT PAGE)
ORDER

The claim for entitlement to an initial compensable disability evaluation for a deviated nasal septum from August 1, 2006 to April 22, 2012 and in excess of 10 percent from April 23, 2012 to the present, is dismissed.  

The claim for entitlement to an initial compensable disability evaluation for post-vasectomy residuals, including scarring, is dismissed.    

The claim for entitlement to an initial compensable disability evaluation for an avulsion fracture of the middle finger of the left hand is dismissed.  

The claim for entitlement to a compensable disability evaluation for left inguinal hernia repair residuals is dismissed.  

The claim for entitlement to service connection for a right ankle disability is dismissed.  

The claim for entitlement to service connection for a rib disability, to include fracture residuals, is dismissed.  

The claim for entitlement to service connection for a right calf muscle disability is dismissed.  

The claim for entitlement to service connection for a disability manifested by scalp cysts is dismissed.  

The claim for entitlement to service connection for motion sickness is dismissed.  

The claim for entitlement to service connection for hepatitis, to include disability residual from positive hepatitis antibodies, is dismissed.  

The claim for entitlement to service connection for a disability manifested by high cholesterol is dismissed.  

The claim for entitlement to service connection for an orthopedic disability of the bilateral wrists (separate from service-connected carpal tunnel syndrome), is dismissed.  


REMAND

Right Knee

The Veteran contends that his service-connected right knee disability is more severe than what is contemplated in the assignment of an initial rating of zero percent prior to April 23, 2012 and in the assignment of a 10 percent rating thereafter.

The most recent VA examination of record, dated in April 2012, noted that the only manifestation associated with the right knee disability was a limitation of flexion to 130 degrees.  No painful motion or additional limitation of motion upon repetitive exercise of the joint was noted, no limitation of extension was noted, and the Veteran was not found to exhibit instability or subluxation.  It was described that the Veteran had two separate surgeries on his knee, one occurring in 2003 and one in 2011.  Based on the Veteran's in-service radiographic studies, a diagnosis of arthritis was continued.  The Veteran reported that his knee felt "progressively worse" over time and that he was still in consultation with physical therapy to rehabilitate the limitations associated with movement of the joint.  

In contrast to this, an earlier "fee basis" examination ordered in connection with the initial claim for service connection demonstrated that the Veteran did, in fact, experience pain on motion and that activities such as prolonged standing and sitting, as well as engaging in physical activities, caused pain to exist in the knee.  The Veteran asserted feeling upwards of a 5/10 in pain severity, and stated that to some degree there was always some level of "constant" pain.  

The most recent VA examination, dated in April 2012, is over three years-old and is thus somewhat dated with respect to its findings.  While the date of an examination is not, in itself, a reason to remand a claim, the Board is not sufficiently confident that the findings contained in the April 2012 examination represent the Veteran's current level of right knee disability.  For one, the Veteran expressed that his condition, regardless of multiple surgeries, has continued to become progressively worse in nature.  The findings of 2012 do not, however, make any discussion of the Veteran's reports of constant knee pain of varying degrees when it noted an absence of pain.  This is particularly confusing with respect to the Veteran maintaining at that time that progressively severe symptoms have been present.  

That the Veteran had a surgery in 2011 is noted; however, the examiner did not discuss as to if this treatment eliminated pain on movement as had been demonstrated several years prior in the 2007 examination, and in light of the Veteran's assertion reported to the examiner in 2012 that his condition continued to worsen, such a fact cannot be otherwise inferred from the contents of the more recent examination report.  Indeed, the Veteran, in 2012, expressly noted that he continued to need physical therapy for his right knee, which does suggest that pain in the joint, in addition to the limitation of movement, was present to some degree.  Accordingly, there is confusion with respect to the level of severity of the symptoms reported in 2012 when compared to the earlier 2007 report and the Veteran's allegations of a continually worsening knee disability.  Given this and the dated nature of the most recent examination report findings, the Board will remand the claim for a current VA orthopedic examination addressing the severity of the service-connected right knee surgical residuals.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Bilateral Shoulders

The Veteran, while in active service, injured his right shoulder.  In-service radiographic findings, dated in February 2006, note mild elevation of the distal clavicle and a possible indication of "AC joint injury."  

The Veteran contends that he currently experiences a residual orthopedic and neurological disability in the right shoulder, and that there is a neurological condition present in the left shoulder.  

In April 2012, the Veteran was examined and it was declared that no pathology was present in either of the bilateral shoulders.  Upon review of the examination findings, however, there does appear to be some confusion with respect to such a conclusion.  Indeed, the VA examiner did determine that there was impairment in the right "AC joint" of the shoulder, and the in-service radiograph of 2006 was listed with the VA assessment to demonstrate the current existence of right shoulder problems.  Moreover, a separate peripheral nerve examination was conducted and the Veteran was found to exhibit dull and intermittent pain, as well as paraesthesia, in the right and left upper extremity.  The examiner did not explain as to why these specific findings did not amount to any pathology being present in the bilateral shoulder.  

It is noted that the Veteran has, since the date of the last examination, been awarded service-connection for bilateral carpal tunnel syndrome and for a low back disability.  Given this and the abnormal neurological findings demonstrated in 2012, the issue is raised as to if currently present bilateral upper extremity neurological disabilities, in addition to the service-connected low back, potentially caused or aggravated any current neurological disability in the bilateral shoulders.  As a layperson, the Veteran is competent to report on that which comes to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 2012 findings of neurological abnormalities, in addition to his reported feelings of "tingling" into his shoulders, do suggest the presence of neurological abnormalities which were not specifically discussed by the VA examiner.  Further, the 2012 examiner's report is confusing when it relied on the 2006 radiographic report to show orthopedic disability in the right shoulder (going so far as to specifically note the current presence of joint impairment), and then offering a conclusion that no such disability is present.  Given the above, the Board cannot find the 2012 VA examination report particularly probative with respect to its conclusions regarding the left and right shoulder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

When VA undertakes a duty to provide an examination, it must ensure that the examination is adequate to address the issues on appeal.  As that has not occurred in this case, the claims must be sent back for a new, comprehensive VA examination addressing the nature and etiology of any current bilateral shoulder neurological disability (to include orthopedic disability in the right shoulder).  The record-raised secondary service connection theories of entitlement (i.e. whether service-connected bilateral carpal tunnel syndrome and a low back disability caused or aggravated bilateral shoulder disabilities) should be specifically addressed in the new examination report.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA orthopedic and neurological examinations to address the following:  

a) the current level of severity of the Veteran's service-connected right knee surgical residual disability 

b)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran experiences any current and chronic orthopedic disability of the right shoulder, to include AC joint impairment and/or separation?  In this regard, if such a joint disability is present, is it at least as likely as not that such a disability was caused by the Veteran's many years of active service in the U.S. Coast Guard?  The 2006 orthopedic finding regarding the right shoulder should be specifically noted.  

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences bilateral neurological disabilities in the shoulders?  In this regard, if such disabilities are present, is it at least as likely as not that such conditions had causal origins with the Veteran's many years of active service in the Coast Guard or, alternatively, were at least as likely as not caused, or aggravated beyond the natural course of the disease process, by service-connected bilateral upper extremity carpal tunnel syndrome and/or a service-connected low back disability?  The 2012 noted manifestations of dull pain and paresthesias throughout the bilateral upper extremities should be specifically noted, and the presence of radiculopathy originating in the low back, if noted, should be expressly documented.  

All opinions should be accompanied by rationales so as to support the conclusions reached in the narrative portion of the examination reports.  Conclusory or unsupported opinions are not acceptable and will require additional remand for remedial development.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


